PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/745,487
Filing Date: 17 Jan 2018
Appellant(s): KAZMI et al.



__________________

STEVEN M. DUBOIS
Registration No. 35,023
For Appellant






This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
	Claims 1, 3, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No: 2009/0296609 A1) in view of Gerstenberger et al. (US Pub. No: 2011/0004797 A1) and further in view of NGUYEN et al. (US Pub. No: 2016/0037322 Al). 
Regarding claim 1, Choi et al. teach a method of determining a mode of operation, from a plurality of modes of operation, for a wireless terminal (see Abstract and Figures 10&11), the method comprising: determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal (see para [0050] wherein the serving station identifying the use/parameter of the HARQ processing to the client device, is mentioned and also see para [0089] wherein HARQ retransmission between the sender and the receiver for both full duplex FDD and half duplex FDD operation, is mentioned), determining a full duplex or half duplex mode of operation based on the HARQ re-transmissions (see para [0050] wherein the serving station implementing/determining a subset of available duplex modes based at least in part on the identifying the use/parameter of the HARQ ), and determining a device-to-device mode or a wireless access network mode of operation for the wireless terminal, based on the HARQ re-transmissions (see para [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned and also see para [0050] wherein the serving station implementing/determining available duplex mode based on identifying the use of the HARQ processing, is mentioned and also see para [0090]), wherein the plurality of modes of operation are full duplex, half duplex and wireless access network mode (see para [0044] wherein the default duplexing mode of operation comprising full duplex, half duplex and wireless access/network mode, is mentioned and also see para [0051]). 
Choi et al. teach the above method comprising determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal as mentioned above but is silent in teaching the above method comprising the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions.
determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions (see para [0033] wherein both the UE and the NodeB using a pre-determined rule to derive/determine the number of autonomous HARQ retransmissions, is mentioned and also the observation of the number of HARQ retransmissions being used to decode the latest packet or packets, made both in the UE and in the NodeB, is mentioned and also see para [0036] wherein the parameter R.sub.i denoting the number of HARQ retransmissions needed to decode said packet i, is mentioned and also see para [0042]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Choi et al. to have the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions being a number of HARQ re-transmissions, disclosed by Gerstenberger et al. in order to provide an effective mechanism for efficiently enabling continuous adaptive control of the number of autonomous HARQ retransmissions and thereby  improving the uplink coverage with HARQ retransmissions in a wireless communications system while reducing cost and delay in the system.
Choi et al. teach the above method of determining a mode of operation for a wireless terminal comprising wherein the plurality of modes of operation are full duplex, but Choi et al. and Gerstenberger et al. together are silent in teaching the above method of determining a mode of operation for a wireless terminal comprising wherein the wireless terminal is configured for device-to-device communication and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode.
However, NGUYEN et al. teach a method of determining a mode of operation for a wireless terminal (see Abstract) comprising wherein the wireless terminal is configured for device-to-device communication (see Fig.1 and para [0085] wherein wireless communication system with two D2D capable LTE UEs forming a pair for direct communication, where the two D2D capable LTE UEs belong to a single controller such as base station, is mentioned and also see paragraph [0052] wherein LTE-D2D mode switching entity for selecting the appropriate HARQ entity/entities and for providing control signals for selecting the appropriate receiver for one or both of cellular and D2D communication, is mentioned and also see para [0116]) and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode (see para [0120] wherein allowing D2D functions for both existing full duplex LTE-FDD and half duplex LTE-TDD system, is mentioned and also see para [0134] wherein supporting direct communication in D2D capable LTE-TDD system being a direct communication mode in addition to cellular TDD/wireless access communication mode, is mentioned and also see paragraphs [0052] & [0150]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Choi et the wireless terminal being configured for device-to-device communication and also to have the plurality of modes of operation being full duplex, half duplex, device-to-device and wireless access mode, disclosed by  NGUYEN et al. in order to provide an effective mechanism for UEs to optimally operate in both cellular and D2D modes and thereby improve system throughput in the wireless communication system. 
Regarding claim 3, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach the method according to claim 1.
Choi et al. further teach the method as claimed in claim 1 further comprising signaling to the wireless terminal and/or a network node and/or a further wireless terminal an indication of the determined mode of operation for the wireless terminal (see para [0050]). 
Regarding claim 7, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach the method according to claim 1.
	Gerstenberger et al. further teach the method according to claim 1, wherein the parameter indicating HARQ re-transmissions is also based on a number of indicated re-transmission events, wherein a re-transmission event is indicated by a plurality of HARQ re-transmission failures (see paragraphs [0033], [0034] and [0036]). 
Choi et al. further teach the method according to claim 1, wherein the number of indicated re-transmission events is further used to determine the mode of operation (see para [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned and also see para [0050] wherein the serving station 
Regarding claim 8, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach the method according to claim 1.
Choi et al. further teach the method according to claim 1, wherein the method is implemented in a network node (see para [0051]).
Gerstenberger et al. further teach the method (see Abstract), wherein determining the parameter indicating HARQ re-transmissions comprises receiving the parameter from the wireless terminal (see para [0042] wherein the RNC receiving the number of retransmissions from the UE, is mentioned and also see para [0045]) (and the same motivation is maintained as in claim 1). 
Regarding claim 9, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach the method according to claim 1.
Choi et al. further teach the method according to claim 1, wherein the method is implemented in the wireless terminal or a further wireless terminal (see paragraphs [0050] & [0051]).
Gerstenberger et al. further teach the method (see Abstract), wherein the determining the parameter indicating HARQ re-transmissions comprises measuring HARQ retransmissions to generate the parameter for the wireless terminal (see paragraphs [0033] and [0034]) (and the same motivation is maintained as in claim 1). 
Regarding claim 10, Choi et al., Gerstenberger et al.  and NGUYEN et al. all together teach the method according to claim 1.

Regarding claim 11, Choi et al., Gerstenberger et al.  and NGUYEN et al. all together teach the method according to claim 1.
	Choi et al. further teach the method according to claim 1 wherein an initial mode of operation is based on one or more capabilities of the wireless terminal associated with the device-to-device mode or the wireless access network communication mode and/or based on a radio measurement performed by the wireless terminal (see paragraphs [0050] & [0051]). 
Regarding claim 12, Choi et al. teach an apparatus configured to determine a mode of operation, from a plurality of modes of operation, for a wireless terminal (see Abstract and Figures 10 & 11), the apparatus comprising: a HARQ parameter unit configured to determine a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal (see para [0050] wherein the serving station identifying the use/parameter of the HARQ processing to the client device, is mentioned and also see para [0089] wherein HARQ retransmission between the sender and the receiver for both full duplex FDD and half duplex FDD operation, is mentioned), and a mode selection unit configured to determine a full duplex or half duplex mode of operation based on the HARQ re-transmissions (see para available duplex modes based at least in part on identifying the use/parameter of the HARQ processing to the client device, is mentioned and the serving station also communicating configuration information to the client device regarding the subset, is mentioned and also see para [0077] wherein dynamically changing between full-duplex operation and half-duplex operation in order to take advantage of operational aspects of both modes at appropriate times, is mentioned), wherein the mode selection unit is further configured to determine a device-to-device mode or a wireless access network mode of operation for the wireless terminal, based on the HARQ re-transmissions (see para [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned and also see para [0050] wherein the serving station implementing/determining available duplex mode based on identifying the use of the HARQ processing, is mentioned and also see para [0090]), wherein the plurality of modes of operation are full duplex, half duplex and wireless access network mode (see para [0044] wherein the default duplexing mode of operation comprising full duplex, half duplex and wireless access/network mode, is mentioned and also see para [0051]). 
Choi et al. teach the above apparatus comprising determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal as mentioned above but is silent in teaching the above apparatus comprising the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions.
However, Gerstenberger et al. teach a system (see Abstract and Fig.1) comprising the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions (see para [0033] wherein both the UE and the NodeB using a pre-determined rule to derive/determine the number of autonomous HARQ retransmissions, is mentioned and also the observation of the number of HARQ retransmissions being used to decode the latest packet or packets, made both in the UE and in the NodeB, is mentioned and also see para [0036] wherein the parameter R.sub.i denoting the number of HARQ retransmissions needed to decode said packet i, is mentioned and also see para [0042]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Choi et al. to have the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions being a number of HARQ re-transmissions, disclosed by Gerstenberger et al. in order to provide an effective mechanism for efficiently enabling continuous adaptive control of the number of autonomous HARQ retransmissions and thereby  improving the uplink coverage with HARQ retransmissions in a wireless communications system while reducing cost and delay in the system.
Choi et al. and Gerstenberger et al. together are silent in teaching the above apparatus comprising wherein the wireless terminal is configured for device-to-device communication and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode.
However, NGUYEN et al. teach an apparatus configured to determine a mode of operation (see Abstract & Fig.1) comprising wherein the wireless terminal is configured for device-to-device communication (see Fig.1 and para [0085] wherein wireless communication system with two D2D capable LTE UEs forming a pair for direct communication, where the two D2D capable LTE UEs belong to a single controller such as base station, is mentioned and also see paragraph [0052] wherein LTE-D2D mode switching entity for selecting the appropriate HARQ entity/entities and for providing control signals for selecting the appropriate receiver for one or both of cellular and D2D communication, is mentioned and also see para [0116]) and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode (see para [0120] wherein allowing D2D functions for both existing full duplex LTE-FDD and half duplex LTE-TDD system, is mentioned and also see para [0134] wherein supporting direct communication in D2D capable LTE-TDD system being a direct communication mode in addition to cellular TDD/wireless access communication mode, is mentioned and also see paragraphs [0052] & [0150]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Choi et al. and Gerstenberger et al. to have the wireless terminal being configured for device-to-device communication and also to have the plurality of modes of operation being full device-to-device and wireless access mode, disclosed by  NGUYEN et al. in order to provide an effective mechanism for UEs to optimally operate in both cellular and D2D modes and thereby improve system throughput in the wireless communication system.
Regarding claim 13, Choi et al., Gerstenberger et al.  and NGUYEN et al. all together teach the apparatus according to claim 12.
Choi et al. further teach the apparatus according to claim 12 wherein the apparatus is a wireless terminal or the apparatus is a network node (see Fig.11 and para [0050]). 
Regarding claim 15, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach the apparatus according to claim 12.
Gerstenberger et al. further teach the apparatus according to claim 12, wherein the parameter indicating HARQ re-transmissions is also based on a number of indicated re-transmission events, wherein a re-transmission event is indicated by a plurality of HARQ re-transmission failures (see paragraphs [0033], [0034] and [0036]). 
Choi et al. further teach the apparatus according to claim 12, wherein the number of indicated re-transmission events is further used to determine the mode of operation (see para [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned and also see para [0050] wherein the serving station implementing/determining available duplex mode based on identifying the use of the HARQ processing, is mentioned).
Regarding claim 16, Choi et al. teach an apparatus configured to determine a mode of operation, from a plurality of modes of operation, for a wireless terminal (see Abstract and Figures 10&11), the apparatus comprising a processing arrangement and a memory (see Fig.11, block 1105 for processing arrangement and block 1107 for memory), said memory containing instructions that when executed cause the apparatus to: determine a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal (see para [0050] wherein the serving station identifying the use/parameter of the HARQ processing to the client device, is mentioned and also see para [0089] wherein HARQ retransmission between the sender and the receiver for both full duplex FDD and half duplex FDD operation, is mentioned), determine a full duplex or half duplex mode of operation based on the HARQ re-transmissions (see para [0050] wherein the serving station implementing/determining a subset of available duplex modes based at least in part on identifying the use/parameter of the HARQ processing to the client device, is mentioned and  the serving station also communicating configuration information to the client device regarding the subset, is mentioned and also see para [0077] wherein dynamically changing between full-duplex operation and half-duplex operation in order to take advantage of operational aspects of both modes at appropriate times, is mentioned), and determine a device-to-device mode or a wireless access network mode of operation for the wireless terminal, based on the HARQ re-transmissions (see para [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned and also see para [0050] wherein the serving station 
Choi et al. teach the above apparatus comprising determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal as mentioned above but is silent in teaching the above apparatus comprising the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions.
However, Gerstenberger et al. teach a system (see Abstract and Fig.1) comprising the determining the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions (see para [0033] wherein both the UE and the NodeB using a pre-determined rule to derive/determine the number of autonomous HARQ retransmissions, is mentioned and also the observation of the number of HARQ retransmissions being used to decode the latest packet or packets, made both in the UE and in the NodeB, is mentioned and also see para [0036] wherein the parameter R.sub.i denoting the number of HARQ retransmissions needed to decode said packet i, is mentioned and also see para [0042]).
the parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions being a number of HARQ re-transmissions, disclosed by Gerstenberger et al. in order to provide an effective mechanism for efficiently enabling continuous adaptive control of the number of autonomous HARQ retransmissions and thereby  improving the uplink coverage with HARQ retransmissions in a wireless communications system while reducing cost and delay in the system.
Choi et al. and Gerstenberger et al. together are silent in teaching the above apparatus comprising wherein the wireless terminal is configured for device-to-device communication and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode.
However, NGUYEN et al. teach an apparatus (see Abstract & Fig.1) comprising wherein the wireless terminal is configured for device-to-device communication (see Fig.1 and para [0085] wherein wireless communication system with two D2D capable LTE UEs forming a pair for direct communication, where the two D2D capable LTE UEs belong to a single controller such as base station, is mentioned and also see paragraph [0052] wherein LTE-D2D mode switching entity for selecting the appropriate HARQ entity/entities and for providing control signals for selecting the appropriate receiver for one or both of cellular and D2D communication, is mentioned and also see para [0116]) and wherein the plurality of modes of operation are full duplex, half duplex, device-to-device and wireless access mode (see para [0120] wherein allowing D2D functions for both existing full duplex LTE-FDD and half duplex LTE-TDD system, is mentioned and also see para [0134] wherein supporting direct communication in D2D capable LTE-TDD system being a direct communication mode in addition to cellular TDD/wireless access communication mode, is mentioned and also see paragraphs [0052] & [0150]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Choi et al. and Gerstenberger et al. to have the wireless terminal being configured for device-to-device communication and also to have the plurality of modes of operation being full duplex, half duplex, device-to-device and wireless access mode, disclosed by  NGUYEN et al. in order to provide an effective mechanism for UEs to optimally operate in both cellular and D2D modes and thereby improve system throughput in the wireless communication system.
Regarding claim 17, Choi et al., Gerstenberger et al. and NGUYEN et al. all together teach a computer program product comprising a non-transitory machine-readable medium carrying instructions which, when executed by a processor (see Choi et al., Fig.11, block 1105 for processor and block 1107 for memory/computer program product), cause the processor to perform the method of claim 1 (see the above rejection of claim 1).
Regarding claims 18-20, Choi et al., Gerstenberger et al.  and NGUYEN et al. all together teach the method/apparatus according to claims 1, 12 and 16 respectively.
a full duplex wireless access network mode, and a half duplex wireless access network mode (see paragraphs [0050], [0051] and [0077]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No: 2009/0296609 A1), in view of Gerstenberger et al. (US Pub. No: 2011/0004797 A1), further in view of NGUYEN et al. (US Pub. No: 2016/0037322 Al) and further in view of Birmingham (US Pub. NO: 2011/0125488 A1).
Regarding claims 4 & 5, Choi et al., Gerstenberger et al.  and NGUYEN et al. all together teach the method according to claim 1.
Choi et al., Gerstenberger et al. and NGUYEN et al. all together yet are silent in teaching the method according to claim 1, wherein determining the mode of operation comprises determining a half duplex mode of operation if the parameter indicating HARQ re-transmissions is above a threshold, and wherein determining the mode of operation comprises determining a full duplex mode of operation if the parameter indicating HARQ re-transmissions is below a threshold or below a further threshold. 
However, Birmingham teaches a method (see Abstract) wherein determining the mode of operation comprises determining a half duplex mode of operation if the parameter indicating HARQ re-transmissions is above a threshold and wherein determining the mode of operation comprises determining a full duplex mode of operation if the parameter indicating HARQ re-transmissions is below a threshold or (see page 5, para [0060] wherein if the monitoring indicates the error amount reaching the preset threshold, switching from a full-duplex transmission mode to a half-duplex transmission mode, is mentioned also see para [0061] wherein the monitoring operation including counting a number of non-acknowledgements (that includes above errors amount & re-transmissions), wherein the switching is based on said counting, is mentioned and all of the above clearly includes both ‘determining a half duplex mode of operation if the parameter indicating HARQ re-transmissions is above a threshold and determining a full duplex mode of operation if the parameter indicating HARQ re-transmissions is below a threshold’).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Choi et al., Gerstenberger et al. and NGUYEN et al. to have both determining the mode of operation comprising determining a half duplex mode of operation if the parameter indicating HARQ re-transmissions is above a threshold and determining the mode of operation comprising determining a full duplex mode of operation if the parameter indicating HARQ re-transmissions is below a threshold or below a further threshold, disclosed by Birmingham in order to provide an effective mechanism of providing adaptive data transmission for a digital in-band modem of a mobile device over a voice channel in the wireless communication system. 




(2) Response to Argument
Argument_1.0: In pages 5-9 of Appellant’s Appeal Brief, regarding independent claims 1, 12 and 16, Appellant mainly mentions that the cited reference Choi does not disclose, “determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communication with the wireless terminal,” as recited in independent claim 1 and similarly recited in independent claims 12 and 16 and further mentions that Choi does not disclose “determining a full duplex or half duplex mode of operation based on the [number] of HARQ re-transmissions,” as recited in independent claim 1, and similarly recited in independent claims 12 and 16 and finally mentions that nowhere does Choi rely upon HARQ processing to switch from one mode to another mode or to determine any mode, and as such, Choi also does not disclose determining any mode “based on the [number] of HARQ re-transmissions,” whether it be a full duplex, half duplex, or a wireless access mode, as recited in Appellant’s independent claims. 
In response, the Examiner respectfully disagrees to the above statements of the Appellant as follows.
Choi et al. clearly teach in para [0050] that the network utilizes hybrid ARQ (HARQ) processing and the serving station: identifies the use/parameter of the HARQ processing and implements only a subset of available duplex modes based at least in part on the identifying. Choi et al. also teach in para [0038] that the trigger event to switch from first duplexing mode/half-duplex FDD mode to second duplexing mode/full-duplex FDD mode comprises a higher quality of service (QoS) level (which can include less HARQ re-transmissions) than the first duplexing mode can provide. Choi et al. also teach in para [0045] that the trigger event comprises a higher quality of service level than the default duplexing mode can provide. The default duplexing mode comprises a half-duplex FDD mode of operation and the different duplexing mode comprises a full-duplex FDD mode of operation.
  Choi et al. teach in para [0089] that a Hybrid Automatic Repeat Request mechanism is applied as a method for backward error correction for both full duplex FDD and half duplex FDD operation and also teach in para [0090] that a fixed relationship in time between data transmission and acknowledgements and between acknowledgements and re-transmissions exist for data blocks transmitted in the DL by the eNodeB. Choi et al.  further teach in para [0111] (and also see Fig.6, step 606) that an entity (either at the UE or at the network side) determines that the network operation can be optimized by changing the duplex mode and the entity may consider one or more factors in its decision, such as for example timing advance (TA) variables and data rates (which also depend on HARQ retransmissions), etc.
Thus the above teaching of Choi et al.  clearly includes "determining/identifying a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communication with the wireless terminal and determining a full duplex or half duplex mode of operation based on the HARQ re-transmissions".
   Gerstenberger et al. teach in paragraphs [0033] & [0034] that both the UE and the NodeB use a pre-determined rule to derive/determine the number of autonomous HARQ retransmissions to correctly decode the latest packet or packets, made both in the UE and in the Node and also teach in para [0036] that  the parameter R.sub.i denotes the number of HARQ retransmissions needed to correctly decode said packet i.
     Thus,  Choi et al.  and Gerstenberger et al. together teach, as per broadest reasonable interpretation (BRI), the limitations of claim 1 i.e. determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal, wherein the parameter indicating HARQ re-transmissions is a number of HARQ re-transmissions and determining a full duplex or half duplex mode of operation based on the parameter/number of HARQ re-transmissions.
Appellant cannot argue the references i.e. Choi et al. and Gerstenberger et al. individually as Choi et al. and Gerstenberger et al. together teach the limitations of claim 1 as mentioned above. One cannot show nonobviousness by attacking references individually (see MPEP ¶ 7.37.13) where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the rejections are proper and should be maintained by the Board.






Argument_1.1: W.r.t. independent claims 1, 12 and 16, Appellant further mentions in page 5 of Appeal Brief that a need to determine whether a full duplex or half duplex mode, and further if a D2D communication mode or a network communication mode, should be used to avoid interference problems. 
In response, the Examiner respectfully disagrees to the above statement of the Appellant as the independent claims 1, 12 and 16 do not explicitly claim the above limitation i.e. determining the mode whether a full duplex or half duplex mode and a D2D communication mode or a network communication mode to avoid interference problems.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the rejections are proper and should be maintained by the Board.

Argument_1.2: W.r.t. independent claims 1, 12 and 16, Appellant further mentions in page 7 of Appeal Brief that the Examiner has already admitted that “Choi et al. is silent in teaching the above method comprising a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal.” (See 01/11/2019 OA at p. 8 and 08/08/2019 FOA at pp. 3-4). 
In response, the Examiner respectfully mentions that Choi et al. teach the limitation of claims 1, 12 and 16,  i.e. determining a parameter indicating Hybrid Automatic Repeat Request, HARQ, re-transmissions in communications with the wireless terminal (see para [0050] wherein the serving station identifying/determining the use/parameter of the HARQ processing to the client device, is mentioned) (see both the latest Office Actions  i.e. Non_Final OA dated 03/09/2020, pages 3-4 and Final OA dated 09/17/2020, pages 3-4). Therefore, the rejections are proper and should be maintained by the Board.

Argument_1.3: In pages 10-11 of Appellant’s Appeal brief, regarding independent claims 1, 12 and 16, Appellant mentions that in paragraph [0033] of Gerstenberger,"... there is no need for signalling between the UE and the NodeB in order to derive an adjusted number of HARQ retransmissions to use,” which is in contrast to the recited claims, which requires signalling between the “wireless terminal” and the “network node.” (See claim 3, for example).
            In response, the Examiner respectfully mentions that Gerstenberger in para [0032] also mentions that the NodeB may signal an increase or decrease in terms of the number of autonomous HARQ retransmissions (which can include the number of autonomous HARQ retransmissions)  and, the claim 3 mentions signalling to the wireless terminal and/or a network node an indication of the determined mode of operation for the wireless terminal (not 'the number of HARQ retransmissions') and  Choi et al.  teach the limitation i.e. signalling to the wireless terminal and/or a network node an indication of the determined mode of operation for the wireless terminal (see para [0050] wherein serving station may also communicate configuration information to the client device regarding the subset/duplex_mode). Therefore, the rejections are proper and should be maintained by the Board.
	

Argument_1.4: In page 11 of Appellant’s Appeal brief, regarding independent claims 1, 12 and 16, Appellant mentions that Nguyen discusses an apparatus, which comprises, "... a medium access control (MAC) layer which has: one or more LTE hybrid-automatic retransmission request (HARQ) entities for cellular communication and also a D2D HARQ entity for D2D communication, and a LTE-D2D mode switching entity for selecting the appropriate HARQ entity/entities (See Nguyen, [0040], [0047]) and thus, Nguyen determines which “appropriate HARQ entity/entities,” should be selected, but the HARQ entity does not determine the mode of operation.
	In response, the Examiner respectfully mentions that Choi et al.  teach the determining a device-to-device mode or a wireless access network mode of operation for the wireless terminal, based on the HARQ re-transmissions (see paragraph [0051] wherein wireless base/serving station implementing/determining dynamic duplex mode of operation of uplink/downlink communications for the UE in UMTS network, is mentioned & para [0050] wherein the serving station implementing/determining available duplex mode based on identifying the use of the HARQ processing, is mentioned and also see the above Examiner’s explanation from Argument_1.0).
NGUYEN et al. teach wherein the wireless terminal is configured for device-to-device communication (see para [0052] wherein LTE-D2D mode switching entity for selecting the appropriate HARQ entity/entities and for providing control signals for selecting the appropriate receiver for one or both of cellular and D2D communication, is mentioned and also see para [0120] wherein allowing D2D features and functions/communication to be common for both existing full duplex LTE-FDD and Choi et al. , Gerstenberger and NGUYEN et al. all together teach all the limitations of independent claim 1 and similarly the other independent claims 12 and 16. Therefore, the rejections are proper and should be maintained by the Board.

Argument_2: In pages 11-12 of Appeal Brief, regarding the rejection of dependent claims 3, 7-11, 13, 15, and 17-20, Appellant mentions that for at least the reasons discussed above, Choi, Gerstenberger, and Nguyen do not disclose “each and every” feature of Appellant’s independent claims 1, 12, and 16 and as such, the claims which depend therefrom are also patentable over Choi, Gerstenberger and Nguyen.
In response, the Examiner respectfully mentions that Choi et al. , Gerstenberger and NGUYEN et al. all together teach all the limitations of independent claims 1, 12 and 16 (please see above Examiner’s response of Argument_1.0 to Argument_1.4) as well as all the limitations of dependent claims 3, 7-11, 13, 15, and 17-20 (please see above under Claim Rejections). Therefore, the rejections are proper and should be maintained by the Board.

Argument_3: In page 12 of Appeal Brief, regarding the rejection of dependent claims 4-5, Appellant mentions that for at least the reasons discussed above, Choi, Gerstenberger, and Nguyen do not disclose “each and every” feature of Appellant’s independent claim 1 and as such, claims 4-5 which depend therefrom are also patentable over Choi, Gerstenberger and Nguyen.
In response, the Examiner respectfully mentions that Choi et al. , Gerstenberger and NGUYEN et al. all together teach all the limitations of independent claim 1 (please see above Examiner’s response of Argument_1.0 to Argument_1.4) and Birmingham teaches the limitations of claims 4-5 (please see above under Claim Rejections). Hence claims 4-5 are not patentable over Choi, Gerstenberger, Nguyen and Birmingham. Therefore, the rejections are proper and should be maintained by the Board.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
       /AYAZ R SHEIKH/       Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.